In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                  No. 07-18-00308-CV
                              ________________________


                         IN RE STEPHEN WALKER, RELATOR



                                    Original Proceeding
                  Arising From Proceedings Before the 251st District Court
                                    Potter County, Texas
                Trial Court No. 107,191-C; Honorable Ana Estevez, Presiding


                                    September 25, 2018

                             MEMORANDUM OPINION
                      Before CAMPBELL, PIRTLE, and PARKER, JJ.


       Relator, Stephen Walker, an inmate proceeding pro se and in forma pauperis,

seeks a writ of mandamus to compel Caroline Woodburn, District Clerk of Potter County,

to provide him with copies of documents filed in his civil suit against Kevin Foley, former

warden of the William P. Clements Unit of the Institutional Division of the Texas

Department of Criminal Justice. For reasons expressed herein, we dismiss Relator’s

petition for writ of mandamus for want of jurisdiction.
       BACKGROUND

       According to his petition, Relator sued Warden Foley in his official capacity for

damages to property he alleges was stolen or damaged by officers under the warden’s

charge. Relator alleges that after Warden Foley left his position, he did not provide him

with a change of address or an answer to his lawsuit, if one was filed. Relator also claims

he filed a document with the Potter County District Clerk entitled Permission to Leave for

Motion to Amend or Alter Ad Damnum Clause Judgement and Motion for Default

Judgement. He also contends he requested copies of motions and any answers filed in

his suit from the district clerk which had yet to be provided. He asks this court to direct

the Potter County District Clerk to comply with his requests.


       ANALYSIS

       This court has the authority to issue writs of mandamus against a judge of a district

or county court in our district and all writs necessary to enforce our jurisdiction. TEX.

GOV'T CODE ANN. § 22.221(b) (West Supp. 2017). In order for a district clerk to fall within

our jurisdictional reach, it must be established that the issuance of the writ of mandamus

is necessary to enforce our jurisdiction. In re Coronado, 980 S.W.2d 691, 692-93 (Tex.

App.—San Antonio 1998, orig. proceeding). Relator does not have an appeal pending in

this court nor has he demonstrated that the exercise of our mandamus authority against

the Potter County District Clerk is appropriate to enforce our jurisdiction. Consequently,

we have no authority to issue a writ of mandamus against Caroline Woodburn.


       Even if we could exercise our jurisdiction, Relator has not complied with the

applicable rules of procedure for filing an original proceeding in this court. See TEX. R.

APP. P. 52.3(a) – (h), (j), (k). The fact that Relator is proceeding pro se does not excuse

                                             2
his compliance with procedural rules. Pena v. McDowell, 201 S.W.3d 665, 667 (Tex.

2006).


         CONCLUSION

         Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction.




                                                          Per Curiam




                                               3